HUTCHESON, Circuit Judge
(eoneur-ring).
The misgivings I have had about this case have arisen out of the fact that the evidence is not before us, and I have had some doubt whether plaintiffs’ pleadings in and of themselves, put them out of court.
A reading of the opinions of my associates, one insisting that the pleadings allege death by poison, the other that they allege death by bacterial infection, has put these doubts at rest. It has convinced me that the effect of plaintiffs’ allegations is to make out a ease of death either from poison or from bacterial infection. Without undertaking then, as my brothers have so valiantly done, to determine which of the excepted causes of death is alleged, I find it sufficient to say that, as amended, the pleading makes out a ca.se of death from either the one or the other of them, and is therefore demurrable.
I concur in the result.